Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the prior art discloses a 
battery device, comprising: a storage battery unit; a current sensing unit, coupled to the storage battery unit and a load for detecting a load current; a temperature sensing unit, configured to measure a battery temperature of the storage battery unit; a storage unit, configured to store a cycle number of the storage battery unit, a plurality of threshold intervals, and a plurality of charging voltage values, wherein each of the plurality of threshold intervals respectively corresponds to each of the plurality of charging voltage values; and a processing unit, coupled to the storage battery unit and the storage unit, and configured to receive the load current and the battery temperature, wherein the processor is configured to perform a discharging record procedure, comprising: obtaining a depth of discharge (DOD) for the storage battery unit based on the load current, the battery temperature and the cycle number; and whenever the processing unit obtains the load current, the battery temperature, and the DOD, the processing unit stores the load current, the battery temperature, and the DOD in the storage unit; wherein the processing unit is also configured to perform a charging procedure, comprising: retrieving a maximum value of the plurality of DOD from the storage unit; the prior art fails to disclose the further inclusion of the combination of identifying one of the plurality of the threshold intervals that the maximum value falls within to be a working threshold interval; selecting the 
Regarding Independent Claim 6, the prior art discloses a control method for a storage battery unit, comprising: detecting a load current; detecting a battery temperature of the storage battery unit; storing a cycle number of the storage battery unit, a plurality of threshold intervals, and a plurality of charging voltage values, each of the plurality of threshold intervals respectively corresponds to each of the plurality of charging voltage values; performing a discharging record procedure, comprising: receiving the load current for storage in a storage unit; receiving the battery temperature for storage in a storage unit; whenever the load current and the battery temperature are obtained, the load current and the battery temperature are stored in the storage unit to generate a plurality of load current and a plurality of battery temperatures; performing a charging procedure, comprising: retrieving a maximum value of the plurality of load current from the storage unit; retrieving a maximum value of the plurality of battery temperature from the storage unit; computing a depth of discharge (DOD) for the storage battery unit based on the maximum value of the plurality of load current, the maximum value of the plurality of battery temperature and the cycle number; the prior art fails to disclose the further inclusion of the combination of identifying one of the plurality of the threshold intervals that the DOD falls within to be a working threshold interval; selecting the charging voltage value corresponding to the working threshold interval to be a main charging value; and using a DC voltage with the main charging value to perform a constant voltage charging for the storage battery unit.
Dependent Claims 2-5 and 7-10 are allowed for their dependence upon allowed independent Claims 1 and 6. Any comments considered necessary by applicant must be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859